Citation Nr: 0010417	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  97-07 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARINGS ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active service from April 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from 1996 and 1997 rating decisions by the RO which 
denied entitlement to service connection for PTSD, defective 
hearing in the left ear and defective hearing in the right 
ear.  In April 1997 the veteran appeared and gave testimony 
at a hearing before a hearing officer at the RO, a transcript 
of which is of record.  In September 1997, the veteran and a 
friend appeared and gave testimony at a hearing before the 
undersigned Board member at the RO, a transcript of which is 
of record.

The Board issued a decision in February 1998 denying the 
issue of entitlement to service connection for defective 
hearing in the left ear.  The issues of entitlement to 
service connection for defective hearing in the right ear and 
service connection for an acquired psychiatric disorder 
including PTSD were remanded to the RO for further 
development.  While the case was on remand, the RO entered a 
decision in September 1999 granting service connection for 
defective hearing in the right ear.  The case has been 
returned to the Board for continuation of appellate review.


REMAND

A review of the record indicates that the veteran served in 
Southeast Asia, in Thailand, with the 260th Transportation 
Company, a unit which reported to the 519th Transportation 
Battalion.  The veteran has alleged as one stressor having 
witnessed the death of a fellow serviceman, [redacted], said 
to have occurred on March 23, 1969.  He has alleged as a 
second stressor having witnessed the wounding of another 
fellow serviceman, [redacted].  Mr. [redacted] provided a 
statement indicating that he was wounded on July 11, 1969, 
and that the veteran was "near the area."  

Pursuant to the Board's February 1998 remand order, the RO 
contacted the U.S. Armed Services Center for Research of Unit 
Records and obtained further information about the unit(s) 
with which the veteran served in Thailand.  Additionally, the 
RO requested the National Personnel Records Center (NPRC) to 
send morning reports listing members of the veteran's company 
who were either killed, missing, or wounded in action.  The 
request for morning reports specified the time periods 
January, February and March 1969 (the time frame 
corresponding to when [redacted] was said to have been 
killed in action); and June, July and August 1969 (the time 
frame corresponding to when [redacted] was reportedly 
wounded in action).

An examination of the claims folder shows that it now 
includes photocopies of morning reports of the 519th 
Transportation Battalion covering activities during the 
period from August 18, 1969 to August 23, 1969.  These 
photocopies were added to the record on July 27, 1999.  There 
are, however, no copies of morning reports for the 519th 
Transportation Battalion reflecting the period from January 
to March 1969 or the period from June through much of August 
1969.  A supplemental statement of the case (SSOC), issued on 
September 8, 1999, relates that, "although there is a record 
of a [redacted] casualty in March 1969, the records do not 
associate the individual, his unit or his death to the 
veteran."  It appears from this statement that the RO is 
referring to documents which may be in its possession, but 
are not included in the claims folder. 

The Court of Appeals for Veterans Claims (Court) has held 
that a Board (or Court) remand confers on the veteran, as a 
matter of law, the right to compliance with the remand 
orders, that the Board remand imposes a concomitant duty to 
ensure compliance with the terms of the remand on the VA, and 
that, moreover, where remand orders of the Board (or Court) 
are not complied with, "the Board itself errs in failing to 
insure compliance."  Stegall v. West, 11 Vet. App. 268 
(1998). 

In view of the foregoing, the case is again REMANDED for the 
following actions:

1.  A records custodian at the RO should 
investigate records storage facilities 
and attempt to locate any additional 
copies of morning reports pertaining to 
the veteran.  If the records custodian is 
unsuccessful, the RO should make another 
request for NPRC to forward morning 
reports of casualties of the veteran's 
unit for the above-referenced time 
frames.  Again, specific reference should 
be made to [redacted] and [redacted].

2.  When the development requested above 
has been completed, the case should be 
further reviewed by the RO.  The RO must 
examine the claims folder and ensure that 
the foregoing development action has been 
conducted and completed in full.  If any 
development with respect to obtaining 
service department records is incomplete, 
appropriate corrective action should be 
taken.  Then, if the benefit sought on 
appeal is not granted, the appellant and 
his representative should be furnished an 
SSOC case and afforded a reasonable time 
to reply thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the appellant unless notified.  The purpose of 
this remand is to obtain clarifying information.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 2 -


